DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 	Claims 3-5 were cancelled.  No claims were added. Claims 1-2 remain pending in this application.  The finality of the previous Office action has been withdrawn. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
 	 Claim 1, lines 8-10 states “…charges all of the power storage sections to a fully charged state by repeatedly performing controls of charging for fixed time periods.”  While the specification provides disclosure for “…the system control section repeatedly performs controls of sequentially and selectively charging the first to third power storage section groups for fixed time periods… in ¶ 0032” and “…for the first to third power storage section groups, all the power storage sections 12 are to be evenly charged by selectively and sequentially switching the power storage section groups to be charged…in ¶ 0036.”  It does not provide disclosure for “…charge all of the power storage sections to a fully charged state by repeatedly performing controls of charging for fixed time periods” This language is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1121(f), MPEP 608.04, 706.03(o)).
 	The dependent claim is rejected for the reasons as the independent claim from which it depends.
 	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. US Pub 2016/0149421 (hereinafter White) in view of Matsumoto (JP H10334951A).
 	Regarding claim 1, White discloses a power storage system comprising: 
 	a plurality of power storage sections (fig. 1, elements 112-118; four groups of battery cells; each group includes a plurality of battery modules/power storage sections) parallelly disposed (parallelly disposed; see fig. 1); 
 	charge/discharge sections (see fig. 1 and ¶ 0029; the charge/discharge sections of White comprises isolating diodes 132-138 and 142-148, and switches…) that individually charge/discharge the plurality of power storage sections (¶ 0025, 0027, 0029; …each group of battery cells can be controlled independently of one another, with at least one group of battery cells being charged, and the remainder of the groups of battery cells discharging to supply power to the load 160; further the processor can issue an instruction to configure a battery cell into a charge, discharge, or bypass mode); and 
 	a control section (the battery system 100 further includes a controller 150) that controls the charge/discharge sections (¶ 0026-0027; the controller 150 further includes a processor 152 can issue an instruction to configure a battery cell into a charge, discharge, or bypass mode), 
 	wherein the control section charges all of the power storage sections to a fully charged state (¶ 0045; the power source need only charge the sub-group to full charge…¶ 0048; charging a sub-group of battery cells may include charging the sub-group for a pre-determined period of time and then repeating the charging process as needed before reconfiguring the group of battery cells to allow operation of the sub-group of battery cells with the other battery cells…If the processor determines that charging the sub-group for the pre-determined period of time did not raise the total charge voltage of the group above the pre-determined charged voltage threshold value, the charging process can be repeated for the sub-group of battery cells.  ¶ 0049; further includes repeating the charging process for a different sub-group of battery cells until the total voltage charge of the group is determined to be above the pre-determined charge voltage threshold value. ¶ 0017; therefore, when charging of the sub-string/groups is complete, the sub-strings/group can be recombined to obtain a fully charged and balanced high-module-count string) by repeatedly performing controls of charging for fixed time periods.
 	However, White does not disclose wherein the control section controls the charge/discharge sections such that power storage sections that are not adjacent to one another are simultaneously charged.
 	Matsumoto discloses a battery group includes multiple batteries are parallelly disposed as shown in fig. 1. The multiple batteries being partitioned into the multiple batteries groups, and each group composed power storage sections not adjacent to one 


 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White to incorporate with the teaching of Matsumoto by simultaneously charging the batteries that are not adjacent to one another, because it would be advantageous to maintain the temperature of the battery group to a safe level even without a cooling device and further extend the service life of the battery group in ¶ 0023.
 	Regarding claim 2, White discloses wherein the control section charges the plurality of power storage sections by repeating (¶ 0048, 0053; repeating the charging/balancing process as needed) control of selectively and sequentially (¶ 0055) charging a plurality of power storage section groups (¶ 0031, 0048; the re-reading or re-re-measuring of the total voltage of the group and the re-charging of the sub-group can be repeated until the total charged voltage of the group is determined to be above the predetermined charged voltage threshold value). 

 	Matsumoto discloses a battery group includes multiple batteries are parallelly disposed as shown in fig. 1. The multiple batteries being partitioned into the multiple batteries groups, and each group composed power storage sections not adjacent to one another, such as a battery group A and a battery group B (see fig. 1 above).  
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White to incorporate with the teaching of Matsumoto by separating the plurality of battery cells/batteries into different groups as that each group composed battery modules/batteries/battery cells are not adjacent to one another, because it would be advantageous to maintain the temperature of the battery group to a safe level even without a cooling device while charging the battery group and further prevent degradation of the battery life in ¶ 0023.

Response to Arguments
 	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
 	Applicant argues that the Examiner maintained the rejection under 35 U.S.C. 112(a), stating that the original disclosure does not disclose “...charge all of the power storage sections to a fully charged stated by repeatedly performing controls of charging for fixed time periods,” and that this concept is “NOT well-known, conventional or even obvious....” The Applicant disagrees, and submits that this contention is erroneous. The repeatedly performing controls of charging for fixed time periods” are fully disclosed and explained in the specification - see, e.g., paragraphs [0032] and [0037] of the specification. Therefore, the written description of the present application is adequate to provide support of the recitation of charging “all of the power storage sections to a fully charged state by repeatedly performing controls of charging for fixed time periods” as recited in independent claim 1.
 	The examiner respectfully disagrees with the above arguments because 1) the originally-filled disclosure does not clearly provide adequate written support for “…charge all of the power storage sections to a fully charged state by repeatedly performing controls of charging for fixed time periods.” To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. See MPEP § 2163 (I).  Therefore, the application as filed must describe the complete structure (or acts of a process) of the claimed invention as a whole. The complete structure of a species or embodiment typically satisfies the requirement that the description be set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. See MPEP § 2163 (II).  And the original disclosure does not provide sufficient support for “…charge a fully charged state by repeatedly performing controls of charging for fixed time periods”.
  	2) Further, it is necessary to disclose that the control section of the claimed invention is capable of charging all of the power storage sections to a fully charged state by repeatedly performing controls of charging for fixed time periods, because this concept is NOT well-known, conventional or even obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405; compare Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997).  See MPEP § 2163 (I) A.
 	After having considered all of applicant’s arguments, the 35 USC § 112(a) rejection of claims 1-2 is maintained.
 	Applicant’s arguments, see page 2-5, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1-2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made White in view of Matsumoto.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        02/05/2021